Citation Nr: 1422394	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

The Board notes that there were prior denials of a claim for PTSD in February 2000 and June 2003.  The June 2003 rating decision clearly notes that the service treatment records were unavailable.  After that rating decision, the RO received service treatment records and service personnel records in June 2007.  Accordingly, 38 C.F.R. § 3.156(c) applies, and the claim will be reconsidered on the merits.

The Virtual VA and VBMS files have been reviewed.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his March 2009 notice of disagreement, the Veteran asserted that he received VA outpatient medical treatment at the Oklahoma City VA Medical Center beginning in 1998.  He also submitted a copy of a December 1998 clinical notation from that facility establishing a diagnosis of PTSD.  While the reports of VA treatment conducted at the Oklahoma City VAMC have been obtained by the RO, these records date from May 1999, suggesting that not all available Oklahoma City VAMC records have been obtained.  Thus, remand is required to obtain these outstanding VA records.  Additionally, due to the length of time since the last VA records request, any more recent VA treatment records from the Dayton VAMC should also be obtained.  

As noted above, PTSD was diagnosed by a VA psychiatrist in December 1998; however, on VA examination in March 2003, a different examiner attributed the Veteran's symptomatology to substance abuse disorders.  Thus, another examination should be undertaken to clarify and reconcile these examination results.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already of record from the Oklahoma City VAMC for the period prior to May 1999, and from the Dayton VAMC for any period not yet obtained.  

Any relevant treatment records contained in the electronic Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any negative reply must be noted for the record.  

2.  After any records requested above have been obtained, schedule the Veteran for a psychiatric examination in order to determine the current nature and etiology of any chronic psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic psychiatric disorder had its onset during active service or is otherwise related to any event or incident of service.  

If the examiner determines a diagnosis of PTSD is warranted, s/he is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to his claimed stressors from his service in the Persian Gulf.  

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If, however, the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran and his representative a full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).





